Citation Nr: 1615555	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  09-23 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned Veterans Law Judge in a "Travel Board" hearing at the RO in April 2012.  A transcript of his testimony is of record.

In November 2012 the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for further development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to obtain and maintain gainful employment consistent with his education, training and work experience.


CONCLUSION OF LAW

The requirements to establish entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant VCAA notice in regard to entitlement to TDIU was provided to the Veteran by letter in November 2007, and he had ample opportunity to respond prior to the June 2008 rating decision on appeal.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The record includes service treatment records (STRs), service personnel records, private treatment records, VA treatment records and VA examination reports.  The Veteran has not identified any further existing records that should be obtained before the appeal is adjudicated.  

The Veteran has been afforded appropriate VA medical examinations in support of his claim herein adjudicated.   The Board remanded the case in April 2012 for additional development, including affording the Veteran a VA medical examination and opinion regarding employability.  The requisite examination was performed in April 2013, and additional VA examinations of the spine (the service-connected disability that most significantly impairs employment) were performed in July 2014 and July 2015.  The other development required by the Board's remand has also been accomplished.  The Board finds the AOJ has substantially complied with the requirements articulated in the Board's remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall).   The VA examinations in July 2015 and July 2015 did not specifically comment on employability, but the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that assessment is for the adjudicator.  Moore v. Nicholson, 21 Vet. App. 211, 218 (2007), rev'd on other grounds sub. nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

Based on a review of the record, the Board finds there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Evidence and Analysis

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities      of one or both upper or lower or one or both lower extremities, including the bilateral factor if applicable; (2) disabilities resulting from a common etiology or    a single accident; (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or, (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

The Veteran's present claim for TDIU was received in October 2007.  At the time he was service-connected for the following disabilities: major depressive disorder (rated as 50 percent disabling), lumbosacral spine disability (then rated as 40 percent disabling), radiculopathy of the right and left lower extremities (each then rated as 20 percent disabling), right and left shoulder strain (each rated as 10 percent disabling), tinnitus (rated as 10 percent disabling) and hypertension (rated as 10 percent disabling).  The Veteran's combined evaluation for service-connected disabilities was 90 percent when the claim was filed; since April 20, 2015, his combined evaluation for service-connected disabilities has been 100 percent.  Accordingly, the Veteran has met the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) throughout the course of the appeal.
  
In considering entitlement to TDIU, consideration may be given to the veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Board notes at the outset that the Veteran's educational background, as reported in his formal claim for TDIU received in November 2007, is two years of college with additional technical training in machine tool technology (training conducted in 1994-1996).  Thereafter, as noted below, the Veteran attended additional college classes and also completed VA vocational rehabilitation training in mechanical drafting.

The Veteran's last VA compensation and pension examinations (general medical examination and neurological examination) prior to receipt of the present claim for TDIU were performed in October 2005.  The Veteran reported he was currently attending classes at Red Rocks Community College but had missed 20 days of class due to back pain, and he was not certain he would be able to finish.  The Veteran stated he had been accepted for admission into Colorado School of Mines after completion of community college.  The neurologist stated in the examination report, and reiterated in a subsequent January 2006 addendum, that the examination was compromised by the Veteran's embellishment of his symptoms but nonetheless showed bilateral sciatica and radiculopathy, left greater than right.

In his present claim for TDIU (informal claim received in October 2007 and formal claim received in November 2007) the Veteran contended that he is rendered unemployable by the medications that he takes for his service-connected lumbosacral spine disability.  The Veteran stated he was currently attending college-level engineering classes but was unable to focus on his classwork or sit for an extended period due to his level of pain.  He enclosed a supporting letter from Ms. KFB stating from personal observation that the Veteran was limping and crying due to pain, and that his mental health was also impaired by his back pain.

In a VA mental health medication management note in October 2007 the Veteran stated that school was going "okay" but he was contemplating switching to a program to become an electrical technician, a job he did during service and really enjoyed.  The Veteran voiced frustration that he was not physically healthier, which impacted his ability to focus on schoolwork.  His current coping mechanisms included weekly swimming, bike riding and using a home gym that did not require heavy lifting.  The Veteran was observed to walk slowly and gingerly and to wince occasionally when walking and when shifting weight in his chair.  The psychiatrist characterized the Veteran's service-connected major depressive disorder (MDD) as "moderate" in severity and assigned a Global Assessment of Functioning (GAF) of 56.

The Veteran had a VA psychiatric examination in December 2007 in which he described worsening grades in community college; although he had been accepted into Colorado School of Mines he continued to think about studying instead to be an engineer technician because he was uncertain he would be able to work full-time due to decreased concentration and inability to sit.  The Veteran denied any difficulty performing self-care activities.  The psychiatrist assigned a current GAF of 53.  Under Axis IV (psychosocial and environmental problems) the psychiatrist listed chronic physical problems and pain, limited support system and difficulty sustaining employment.  The psychiatrist stated the Veteran's psychiatric disability required continuous medication and stated there was occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms; however, the Veteran retained cognitive emotional and behavioral capacity to perform simple work activities in a loosely-supervised environment within his physical limitations.

Also in December 2007 the Veteran had a VA medical examination, performed by a physician who was asked to determine the Veteran's employability in relation to his service-connected disabilities.  The examiner noted that the Veteran's current prescription medications included morphine and oxycodone. The Veteran was observed to walk very slowly; his speech was very slowly and somewhat somnolent, perhaps due to the morphine.  The Veteran complained of radiating pain that made him unable to pursue his usual occupation as generator repairman; he also reported having missed approximately 50 days of school during the past year due to back pain.  There was no occupational impairment attributed to hypertension, and the only impairment due to the bilateral shoulder disabilities consisted of difficulty lifting overhead.  The Veteran was observed during examination to do all movements (walking, speaking, rising, sitting, etc.) very slowly.  The Veteran's gait showed abnormally narrow steps but his muscle mass was excellent.  The examiner noted clinical observations in detail relating to the spine and shoulders, including current normal X-ray of the spine and the bilateral shoulders (however, magnetic resonance imaging in August 2007 had shown degenerative disc disease).  The examiner stated that based on the fact that the Veteran appeared to be quite somnolent, almost certainly secondary to his morphine and oxycodone, the Veteran was not judged to be suitable for any employment requiring any degree of alertness, memory or normal mentation, since these seemed to be at least impaired to some extent.  The examiner also noted the Veteran moved very, very slowly and appeared to be unable to carry out any significant lifting, pushing or shoving with the upper extremities and would have limited exercise tolerance limiting his ability to walk, lift, push, shove or any involvement placing stress on the lumbosacral spine.

The Veteran's VA vocational rehabilitation and employment (VR&E) folder shows he was awarded an Associate of Science degree in May 2008 by Red Rocks Community College, with additional certificate in the field of engineering graphics by the same institution in December 2009.   In September 2010 the Veteran was awarded a Certificate of Employability by VA for having achieved employability in the field of drafter, based on a determination that the Veteran had the required skills, was capable of performing the duties of the position, was socially competent to maintain himself in a work environment and had a current resume.  The Veteran was discharged from the VR&E program in December 2010 based on a determination that he was shown to be employable in his trained field, although he had elected to continue his education.  However, the Board notes that the associated Closure Statement, prepared by the Veteran's rehabilitation counselor, does not specifically find the Veteran capable of full-time employment; rather, the statement says the Veteran was believed to be "employable at least part-time with his training."  

In April 2012 the Veteran testified before the Board that he was currently taking 60 mg. of morphine per day, in four doses of 15 mg. throughout the day; he was also taking oxycodone as required for breakthrough pain.  These medications caused side effects including drowsiness, memory loss, lethargy and difficulty concentrating.  The Veteran last worked in 2010; he was currently taking classes but was having difficulty in a classroom setting.  The Veteran also testified he had run out of eligibility for VA VR&E training; his VR&E counselor told him verbally that it would be difficult to find employment if his physical condition did not improve.

The Veteran had a VA psychiatric examination in April 2013, performed by a psychiatrist who reviewed the claims file.  The Veteran described having studied engineering at the Colorado School of Mines; however, he found it hard to sit in class due to physical discomfort and also found it impractical to study for a career that would require a higher level of physical functioning.  He accordingly transferred to Regis University and studied business, but had to terminate that program because his GI Bill benefits ran out; until then he was doing well academically.  The examiner noted the Veteran's subjective account of his psychiatric symptoms in detail (sleep patterns, anger management, concentration, cognition, etc.) and also performed a mental status evaluation.  Based on examination the psychiatrist assigned a current GAF of 55.  In regard to employability, the psychiatrist stated the Veteran retains the cognitive, emotional and behavioral capacity to perform work-related tasks without limitation from a psychiatric standpoint, although physical limitations due to his medical conditions are deferred to appropriate medical specialists.  As rationale, the psychiatrist stated the Veteran had described enthusiasm and motivation for school and work requirements that could accommodate his physical limitations.  The Veteran had also performed well in school classes until his GI Bill ran out, with no cognitive or emotional difficulties.

The Veteran also had a VA audiological evaluation in April 2013, performed by an audiologist who reviewed the claims file.  The audiologist stated the Veteran's service-connected tinnitus does not affect his ability to communicate and therefore does not limit his ability to perform employment duties.

The Veteran also had a VA general medical examination in April 2013, performed by a physician who reviewed the claims file.  The Veteran reported having had to terminate classes at Regis University due to loss of his GI Bill benefits; thereafter he trained in sales work for an insurance/financial company but this was difficult because it required extensive car travel between clients' homes.  His employer has informally agreed to re-hire the Veteran if his back condition improves.  The Veteran described doing water aerobics for exercise; he described  being able to walk about 100 yards, to stand for about 15 minutes and to climb one flight of stairs using handrails or crutches.  He stated he could sit for about one hour with repositioning.  The Veteran described being independent in all activities of daily living including driving; he used Canadian crutches for walking short distances and a wheelchair for longer distances.  The examiner performed a clinical examination of the Veteran and noted observations in detail.  

As regards the service-connected hypertension, the examiner stated the disease is currently well-controlled without evidence of organ damage and the Veteran is able to do any work for which he is otherwise qualified.  As regards the service-connected bilateral shoulder disability, the examiner stated the Veteran is able to do any work for which he is otherwise qualified, with the accommodation of minimizing or avoiding repeated lifting or reaching overhead or lifting more than 40 pounds.  In regard to the service-connected back disability, the Veteran can only do sedentary work for which he is otherwise qualified, with accommodation of using handicap parking and avoiding stairs, squatting, lifting, pushing or pulling and ability to shift position as required.  The examiner stated that given the Veteran's current stability and toleration of his medication regimen his medications would not currently impact his ability to think and concentrate for sedentary work.  However, the Veteran reported being scheduled for imminent lumbar spine surgery in late May 2013, so it would be appropriate to reevaluate his employability after such surgery.  In sum, in consideration of the opinions of the VA audiologist and psychiatrist, and his own observations as cited above, the examiner stated that the Veteran's service-connected disabilities in aggregate do not prevent him from employment within the accommodations described for his back disability.

The Veteran had another VA examination of the spine in July 2014, following discectomy/laminectomy surgery in 2013.  The examination was performed by a physician.   The Veteran reported that his right lower extremity problems had improved markedly since surgery and his left lower extremity problems had improved to a lesser degree.  Sitting, movement and lifting continued to aggravate the Veteran's disability.  The Veteran reported flare-ups 6-10 times per year, each lasting 3-5 days during which he would be bedridden.  The examiner performed a clinical examination of the spine and noted observations in detail.  The examiner's current diagnosis was degenerative disc disease (DDD) L3-4, L4-5 and L5-S1 with degenerative joint disease; left lower extremity S1 radiculopathy with sciatica; and, post-laminectomy syndrome.  The examiner stated that the occupational impact of the Veteran's disability limitation of lifting to 30 pounds occasionally and 5-10 pounds repetitively; limitation of walking to 15-20 minutes continuously very slowly, and to a total of up to 2 hours walking in the course of a good day; limitation of standing to 30 minutes at a time; and, limitation of standing or sitting to 2 hours during an 8-hour day.   

A VA physical therapy note in February 2015, located in Virtual VA, shows the Veteran to be currently unemployed; one of his treatment goals was to be able to return to work.

The Veteran had VA examination of the back and knees in July 2015 (thereafter, the RO granted service connection for the bilateral knees effective from April 2015, based on favorable nexus opinion by the examiner).  In regard to the back disability, the Veteran reported continued low back pain radiating to the extremities.  Current medications were morphine, oxycodone, duloxetine and amitriptyline.  In regard to the knee disability, the Veteran reported difficulty with prolonged standing or sitting.  The examiner performed a clinical examination of the spine and knees and noted observations in detail.  The examiner diagnosed degenerative arthritis of the bilateral knees and right knee meniscal tear with partial meniscectomy, and stated the knee disability causes occupational impairment in the form of difficulty standing or walking due to knee pain.  As regards back disability, the examiner diagnosed DDD with radiculopathy and intervertebral disc syndrome (IVDS) L-3 through S-1, lumbosacral strain and laminectomy/discectomy; the examiner stated the functional impairment associated with the back disability consists of ability to lift 20 pounds; to walk 200 yards at a time; to walk a total of 2 hours during an 8-hour day; to sit or stand for 1 hour at a time; and, to sit or stand for 3 hours during an 8-hour day.

VA outpatient treatment notes located in Virtual VA that are dated in August 2015 show continued prescription for morphine and oxycodone, characterized by the clinician as "high dose."

On review of the evidence above, the Board finds the Veteran's service-connected disabilities do not render him unable to obtain and maintain gainful employment consistent with his education, training and work experience.  The Veteran essentially asserts that his service-connected low  back disability renders him unable to perform even sedentary employment in two ways: first, by causing him to be unable to perform occupational functions such as sitting or standing; and, second, by the debilitating effects of narcotic pain medications that cause him to be drowsy and unable to focus or concentrate.  The evidence of record does not support the Veteran's contention.

Addressing first the physical limitations such as sitting, standing, etc., the most probative medical evidence of record is the VA medical examination in April 2013, which stated that despite the Veteran's various service-connected disabilities he remained able to perform sedentary employment with reasonable accommodation for physical disability (handicap parking, avoiding stairs and being able to shift position as required).  This is consistent with those examination reports that do not specifically opine about employability but nonetheless show the Veteran to have been physically able to perform activities of daily living requiring the ability to sit, stand and ambulate reasonable distances independently.  This is also consistent with VA treatment records, which show a generally high functional capacity in a clinical setting; consistent with VA VR&E records, which deem the Veteran to be employable; and, consistent with the Veteran's report of having been academically successful at Regent University until he was forced to curtail his studies due to economic concerns, as such studies would require an ability to travel and to function in a classroom-cum-office environment.

Addressing next the effects of the Veteran's pain medications, there is conflicting medical evidence of record.  The VA examiner in December 2007 stated the Veteran was almost somnolent due to his medications and would therefore be unable to perform any employment requiring any degree of alertness, memory or normal mentation.  This is contradicted by the opinion of the VA examiner in April 2013, who stated that the Veteran's medications would not currently impact his ability to think and concentrate for sedentary work.  It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board finds in this case that the opinion of the April 2013 VA examiner is the more probative of the two conflicting opinions.  The question of alertness, memory and mentation is primarily a psychiatric determination, and the Veteran's VA psychiatric evaluations consistently show a high degree of cognition; in that regard, the opinion of the VA examiner in December 2007 is contradicted by the contemporaneous opinion of a VA psychiatrist who deemed the Veteran to be able to perform simple work within his physical capacity (in that regard, the Veteran had some difficulty with attention and focus and short-term memory, but all other parameters, orientation skills, math skills, long-term memory skills, language and comprehension skills were grossly normal on examination).  The Board deems the psychiatrist's opinion to be the more probative in assessing the Veteran's alertness, memory or normal mentation at a given time.  The VA psychiatrist's opinion in December 2007 is also consistent with subsequent VA psychiatric examination in April 2013, and with VA clinical treatment records (specifically including medication management records) that are silent in regard to any abnormal somnolence being demonstrated in a clinical environment.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence described above the Board has carefully considered the lay evidence offered by the Veteran in the form of his testimony before the Board, his correspondence to VA and his statements to various medical examiners and providers.

The Board must consider the purpose for which lay evidence is offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran in this case offers lay evidence to support not only that he has been unemployed since 2007, but also that such unemployment is solely due to his service-connected disabilities.  In weighing the credibility of the Veteran's statements the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may not ignore the Veteran's testimony simply because he is an interested party and stands to gain monetary benefits, but personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board finds in this case that the Veteran's lay evidence asserting unemployability due to his service-connected disabilities lacks credibility because the symptoms reported by the Veteran in the context of his present TDIU claim are inconsistent with his statements to VA healthcare providers over many years which show a much higher degree of functional capacity.  In that regard, lay statements made while medical treatment was being rendered may be afforded high probative value, and statements made for the purpose of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  The Veteran's credibility is also called into question by the observation of the VA examiner in October 2005 that the Veteran had embellished the severity of his symptoms on examination, which indicates the Veteran to be subject to secondary gain motivation.  In sum, the Board affords a higher probative value on the clinical record of the Veteran's symptoms than on the Veteran's lay evidence of those symptoms presented in support of his present claim.

Since April 20, 2015, the Veteran's combined evaluation for service-connected disabilities had been 100 percent.  If a veteran already has a 100 schedular disability, TDIU is not available.  Green v. West, 11 Vet. App. 472 (1998); Vettese v. Brown, 7 Vet App. 31, 34-35 (1994).  However, even though no additional disability may be paid when a disability rating of 100 percent is already in effect, a separate award of a TDIU based on a single service-connected disability may form the basis for a claim for special monthly compensation (SMC).  Bradley v. Peake, 22 Vet. App. 280 (2008), resulting in revocation of VAOPGCPREC 6-99 which had held that TDIU could not be considered if claimant already had 100 rating for one or more disabilities.  

The regulations pertinent to TDIU allow VA to construe a "single service-connected disability" to include disabilities of one or both lower extremities or one or both lower extremities; disabilities resulting from a common etiology or single accident; disabilities affecting a single body system (e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric); multiple injuries incurred in action; or, multiple disabilities incurred as a prisoner of war in computing whether a veteran meets the threshold 60-percent and 40-percent thresholds for TDIU.  38 C.F.R. § 4.16(a).  However, the United States Court of Appeals for the Federal Circuit has held that the criteria relating to TDIU are not applicable to a claim for SMC, and that a Veteran must literally have at least one service-connected disability rated at 100 percent in order to qualify for SMC.  Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011).  The Veteran in this case does not literally have at least one service-connected disability rated at 100 percent, and the Board concludes that a claim for SMC is not raised by the TDIU claim herein decided.     

In sum, the evidence of record does not show that the Veteran's service-connected disabilities render him unable to obtain and maintain gainful employment consistent with his education, training and work experience.  For a veteran to prevail on a total rating claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  Van Hoose, 4 Vet. App. 361, 363.  In this case, those criteria are not met and the claim for TDIU must be denied.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.


ORDER

TDIU is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


